818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Defendant-Appelleev.W. Garland NEALY, Plaintiff-Appellant
No. 86-7121.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 9186.Decided May 1, 1987.

Before WIDENER, HALL and ERVIN, Circuit Judges.
W. Garland Nealy, appellant pro se.
Mary Stanley Feinberg, Office of the United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that courts order denying Nealy's Rule 35(a), Federal Rules of Criminal Procedure, motion to correct an illegal sentence is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Nealy v. United States, CR No. 82-20036 (S.D.W.Va., Mar. 12, 1986).


2
AFFIRMED.